COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Gabriel Arevalo M.D., Han Pham Hulen M.D. P.A. d/b/a Wound
                         Integrity ad Holli Dezaun Waller, D.O. and Harold David Wills, D.O.
                         v. Ana Mendoza

Appellate case number:   01-22-00003-CV

Trial court case number: 2021-27439

Trial court:             234th District Court of Harris County

        On March 31, 2022, and subsequently on April 13, 2022, Appellee Ana Mendoza filed a
motion for extension of time seeking an additional thirty days or through May 11, 2022, to file
her brief. Appellee’s motions are granted.
       Appellee’s brief is due May 11, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: April 19, 2022